Case: 13-30550      Document: 00512423095         Page: 1    Date Filed: 10/29/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-30550
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         October 29, 2013
                                                                           Lyle W. Cayce
                                                                                Clerk
GAYL PAYTON,

                                                 Plaintiff–Appellant,

versus

HARTFORD LIFE AND ACCIDENT INSURANCE COMPANY,

                                                 Defendant–Appellee.




                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:12-CV-387




Before JOLLY, SMITH, and CLEMENT, Circuit Judges.
PER CURIAM:*




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-30550    Document: 00512423095     Page: 2   Date Filed: 10/29/2013



                                 No. 13-30550
      Gail Payton sued Hartford Life and Accident Insurance Company (“Hart-
ford”), the insurer and claims administrator of an ERISA-governed group long-
term disability benefit plan in which she had been a participant, challenging
the decision to terminate her benefits. The district court granted summary
judgment to Hartford on the ground of res judicata based on a judgment in a
similar suit in which Payton’s claims were denied. Payton appeals pro se.
      In its Order and Reasons, the district court correctly observed that “[t]he
instant matter appears to represent an attempt on the part of Plaintiff to sup-
plement her claims from the original law suit with additional documentation.”
The court explained that “the instant suit concerns the same policy, the same
alleged injuries and disabling condition, and the same time period.”
      Payton cannot litigate the same issues twice. The summary judgment is
AFFIRMED.




                                       2